       Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 1 of 18




 1   Roopali H. Desai (024295)                     Stephen E. Morrissey (admitted pro hac vice)
     D. Andrew Gaona (028414)                      SUSMAN GODFREY L.L.P.
 2   Kristen Yost (034052)                         1201 Third Avenue, Suite 3800
                                                   Seattle, WA 98101-3000
 3   COPPERSMITH BROCKELMAN PLC                    T: (206) 516-3880
     2800 North Central Avenue, Suite 1900         smorrissey@susmangodfrey.com
 4   Phoenix, AZ 85004
     T: (602) 381-5478                             Stephen Shackelford (admitted pro hac vice)
 5   rdesai@cblawyers.com                          SUSMAN GODFREY L.L.P.
     agaona@cblawyers.com                          1301 Avenue of the Americas, 32nd Floor
 6                                                 New York, NY 10019-6023
     kyost@cblawyers.com                           T: (212) 336-8330
 7                                                 sshackelford@susmangodfrey.com
     Justin A. Nelson (admitted pro hac vice)
 8   SUSMAN GODFREY L.L.P.                         Davida Brook (admitted pro hac vice)
     1000 Louisiana, Suite 5100                    SUSMAN GODFREY L.L.P.
 9   Houston, TX 77002-5096                        1900 Avenue of the Stars, Suite 1400
     T: (713) 651-9366                             Los Angeles, CA 90067
10                                                 T: (310) 789-3100
     jnelson@susmangodfrey.com                     dbrook@susmangodfrey.com
11
     Attorneys for Defendant Arizona Secretary of State Katie Hobbs
12
13                             UNITED STATES DISTRICT COURT
14                                  DISTRICT OF ARIZONA
15   Tyler Bowyer; Michael John Burke; Nancy             No. CV-20-02321-PHX-DJH
     Cottle; Jake Hoffman; Anthony Kern;
16   Christopher M. King; James R. Lamon; Sam
     Moorhead; Robert Montgomery; Loraine                DEFENDANT SECRETARY OF
17   Pellegrino; Greg Safsten; Salvatore Luke            STATE KATIE HOBBS’S MOTION
     Scarmardo; Kelli Ward; and Michael Ward,            TO EXCLUDE THE TESTIMONY
18                                                       AND REPORTS OF PLAINTIFFS’
19                   Plaintiffs,                         EXPERTS WILLIAM BRIGGS,
                                                         BRIAN TEASLEY, RUSSELL
20   v.                                                  JAMS RAMSLAND, JR.,
                                                         “SPIDER,” MATTHEW
21   Doug Ducey, in his official capacity as             BROMBERG, AND PHILLIP
     Governor of the State of Arizona; and Katie         WALDRON
22   Hobbs, in her official capacity as Arizona
     Secretary of State,
23
                     Defendants.
24
25   Maricopa County Board of Supervisors; and
     Adrian Fontes, in his official capacity as
26   Maricopa County Recorder,
27                   Intervenors.
28

     {00526210.1 }
         Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 2 of 18



 1                                               INTRODUCTION
 2                   In their effort to support baseless claims of a multi-national conspiracy to rig the

 3   presidential election in favor of Joseph R. Biden, Jr., Plaintiffs have disclosed six

 4   purported “experts” along with various declarations and reports. 1 But the individuals

 5   identified by Plaintiffs as experts are wildly unqualified and their “expert” opinions, such

 6   as they are, are unreliable and lacking in foundation. Indeed, these individuals range from

 7   a statistician who was apparently fired from the last academic institution where he

 8   worked, to an online marketing businessman, to an anonymous intelligence analyst who

 9   is referred to only as “Spider.” Plaintiffs remarkably contend these experts’ opinions,

10   which they incorporate by reference in their complaint, are “compelling” and

11   “conclusively establish” the drastic and unprecedented relief they seek—decertifying the

12   certified election results in this State and ordering certification of President Trump as the

13   winner of the election. The opinions in fact only confirm the claims are doomed to

14   dismissal and that their requested preliminary relief should be denied. Other courts in

15   Michigan and Georgia have found these same experts to provide no basis for advancing

16   plaintiffs’ claims, and this Court should reach the same conclusion. None of these

17   experts’ testimony justify relief that would disenfranchise 3.4 million Arizona voters, and

18   indeed none even satisfy the Daubert standard for admissibility.

19   I.              LEGAL STANDARD
20                   As a threshold matter, courts must ensure that a proposed expert has the requisite

21   qualifications, based upon “knowledge, skill, experience, training, or education.” Fed. R.

22   Evid. 702. Courts may then only admit expert testimony if “(a) the expert’s scientific,

23   technical, or other specialized knowledge will help the trier of fact to understand the

24   evidence or to determine a fact in issue; (b) the testimony is based on sufficient facts or

25   data; (c) the testimony is the product of reliable principles and methods; and (d) the expert

26
     1
            Attached hereto as “Exhibit 1” is a true and correct copy of Plaintiffs’ Expert Rule
27   26(a)(2)(B) Expert Disclosures and Fact Witnesses. Plaintiffs’ disclosures refer to both
     filed and newly disclosed documents. For ease of reference, Defendant attaches hereto
28   as “Exhibit 2” through “Exhibit 7” true and correct copies of the newly served documents.
     {00526210.1 }                                        -1-
       Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 3 of 18



 1   has reliably applied the principles and methods to the facts of the case.” Id. To be
 2   admissible, expert testimony must be both relevant and reliable. Daubert v. Merrill Dow
 3   Pharms., Inc., 509 U.S. 579, 589 (1993).
 4                   Even where the trial court is the fact-finder, there is no question that a “district
 5   court must perform a ‘gatekeeping role’ to ensure that the testimony is both ‘relevant’
 6   and reliable.’” United States v. Valencia-Lopez, 971 F.3d 891, 897–98 (9th Cir. 2020)
 7   (alterations in original omitted); see Beech Aircraft Corp. v. United States, 51 F.3d 834,
 8   842 (9th Cir. 1995) (holding expert opinion properly excluded from a bench trial).
 9                   When assessing reliability, courts consider “(1) whether the theory or technique
10   can be or has been tested, (2) whether the theory or technique has been subjected to peer
11   review, (3) whether the error rate is known and standards exist controlling the operation
12   of the technique, and (4) whether the theory or technique has gained general acceptance.”
13   Cooper v. Brown, 510 F.3d 870, 880 (9th Cir. 2007). Where expertise is “experience-
14   based,” there “is a strong argument that reliability becomes more, not less, important.”
15   Valencia-Lopez, 971 F.3d at 898. “The proponent of expert testimony bears the burden
16   of showing that the proposed testimony is admissible under Rule 702.” Krause v. Cty. of
17   Mohave, 459 F. Supp. 3d 1258, 1264 (D. Ariz. 2020). “When a party . . . fails to carry
18   this burden, their expert’s opinions are not admissible.” Id.
19   II.             ARGUMENT
20                   Plaintiffs cannot meet their burden to establish the admissibility of any of their six
21   experts’ proposed testimony. Courts have long held that the Federal Rules of Evidence
22   prohibit “junk” science from entering the courtroom and the Federal Rules of Civil
23   Procedure place additional procedural protections to keep out untrustworthy information
24   cloaked in the mantle of “expert” testimony.
25                   A.     Plaintiffs’ Experts are Unqualified, Unreliable, and Unhelpful.
26                   Plaintiffs’ experts are remarkably unqualified. Their “reports” lack any indicia of
27   reliability. And their testimony will not be unhelpful to the finder of fact. Indeed, just
28   this morning, the Eastern District of Michigan denied relief in a virtually identical case

     {00526210.1 }                                         -2-
         Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 4 of 18



 1   brought by the same “National Counsel” as part of their campaign to overturn the election
 2   results determined by the will of voters around the country, questioning the post-election
 3   emergence of these so-called experts who came out of the woodwork to claim serious
 4   glitches and vulnerabilities in election machines and voting that allegedly occurred for
 5   years prior to the 2020 elections, given that such concerns (if legitimate) could have been
 6   raised much earlier. See, e.g., Opinion Order Denying Relief, King v. Whitmer, No. 2:20-
 7   cv-13134-LVP-RSW, ECF No. 62 (E.D. Mich. Dec. 17, 2020), at 18.
 8                         1.     William Briggs
 9
                     Plaintiffs seek to have Dr. William M. Briggs (a self-proclaimed “Statistician to
10
     the Stars!,” Compl. Exh. 2-F, at 1, Doc. 1-2) testify that there were a sufficient number
11
     of “troublesome” ballots, allegedly illegal votes counted and legal votes uncounted, to
12
     overturn Arizona’s election returns. 2 Exh. 1 at 2. Briggs in turn states that his statistical
13
     analysis is based on survey data provided by an individual named Matt Braynard. Compl.
14
     Exh. 2, at 1, Doc. 1-2 (“Briggs Rep.”). However, Briggs’s analysis is unreliable because
15
     it rests on faulty data collected by a fatally flawed survey that fails to comport with
16
     professional survey research standards and because of the cavernous analytical gap
17
     between the data and his extrapolations. His analysis is also unhelpful to the trier of fact
18
     because he does not offer evidence of an actual change in the result of the election.
19
                                  a.     Briggs’s Statistical Analysis is Unreliable Because It Rests
20                                       On a Faulty Foundation And Contains Unacceptable
                                         Analytical Gaps.
21
                     Numerous flaws in Briggs’s statistical analysis render his report and testimony
22
     unreliable.
23
                     The Braynard survey does not satisfy accepted survey principles. A central flaw
24
     in Briggs’s analysis is that it is based entirely on an unreliable survey conducted by
25
26   2
       Plaintiffs’ disclosures fail to describe the scope of Briggs’s proposed testimony, but
     Briggs’s report includes information relating to multiple states. Defendant focuses only
27   on issues relating to the Arizona analysis, since information pertaining to other states is
     irrelevant. But, to be sure, there are errors in Briggs’s survey methodology and data
28   analysis for the other states, as well.
     {00526210.1 }                                       -3-
         Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 5 of 18



 1   someone else, Braynard, who has not disclosed the survey, its methodology, or his
 2   qualifications for conducting it.            Briggs admits that he only “assume[s] survey
 3   respondents are representative and the data is accurate.” Briggs Rep., at 1, Doc. 1-2.
 4   Briggs never explains why it is reasonable for him to assume the data is accurate and the
 5   population is representative. “[T]he proffered expert must establish that reliable principles
 6   and methods underlie the particular conclusions offered,” and failure to do so renders his
 7   opinions inadmissible. United States v. Hermanek, 289 F.3d 1076, 1094 (9th Cir. 2002).
 8   The core requirement for admissibility of survey results is that the survey is conducted
 9   “according to accepted principles.” Fortune Dynamic, Inc. v. Victoria’s Secret Stores
10   Brand Mgmt., Inc., 618 F.3d 1025, 1036 (9th Cir. 2010) (citation omitted).
11                   Here, Briggs cannot validate the principles underlying the survey upon which his
12   opinions are based because he is not and does purport to be an expert in survey
13   methodology. 3 Moreover, there is zero indication that Briggs conducted any verification
14   of Braynard’s survey data or validated its correctness or integrity. Briggs also fails to
15   provide even basic information about the survey research conducted by Braynard that is
16   needed to establish the survey’s reliability. Neither Plaintiffs nor Briggs offer anything
17   whatsoever about Braynard’s identity (other than a Twitter printout), qualifications,
18   methodologies used in his surveys, whether those methodologies comported with the
19   professional standards required for considering a survey reliable, the steps taken to ensure
20   his samples were random and representative of the underlying population, or the steps
21   taken to account for possible inaccuracies or falsehoods provided in survey responses.
22                   As further described in the Report of Professor Gary King, Briggs’s failure to
23   provide information about Braynard’s survey methodology violates the accepted
24
25
     3
       Briggs also reports zero experience as an expert in elections or voting prior to the 2020
     presidential election, he was fired from the last academic institution with which he was
26   involved, and he appears often to self-publish his writings. See William Briggs, “I’m No
     Longer At Cornell,” William M. Briggs: Statistician to the Stars, Apr. 22, 2017,
27   https://wmbriggs.com/post/21473/ (“I got fired about a month ago.”); Compl. Exh. 2-F at
     2, Doc. 1-2. Briggs’s writings touch on, among other subjects, denying the severity of
28   the Covid-19 pandemic, disputing climate change science, and attacking homosexuality.
     {00526210.1 }                                      -4-
       Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 6 of 18



 1   professional standards in the field of survey research and renders the data insufficient to
 2   support the stated conclusions in Briggs’s analysis. See Exh. 8, Report of Gary King.
 3                   Briggs’s report lacks crucial information about the survey that is required to
 4   comport with accepted survey principles, including the following:
 5                   • a probability sample, which enumerates a list of the members of the target
 6                       population and identifies the known random mechanism of selecting members
 7                       of the population to be interviewed, id. at ¶ 2.a;
 8                   • the entire chain of evidence from the election to the quantitative information
 9                       in the dataset to the numerical results, id. at ¶ 2.b;
10                   •   an analysis of the survey response rate, including how the rate was computed
11                       and how those who responded to the survey differed from those who refused
12                       (which goes to the survey’s representativeness), id. at ¶ 2.c;
13                   • assurance that the survey used carefully worded and validated survey
14                       questions, id. at ¶2.d; and
15                   • analysis about response bias, a concern of particular importance in a
16                       retrospective survey, such as Braynard’s, which examined the outcome of an
17                       election while the President was claiming election fraud, id. at ¶2.e.
18                   As Professor King explains, not only should a researcher make sure to provide this
19   information, but any statistical analysis must “adjust” for these factors, since simply
20   applying “means or counts to the data without adapting them” to the above factors “can
21   yield highly misleading results.” Id. at ¶2.f. Complete information about how the data
22   was analyzed must be provided with sufficient detail so that a third party would be able
23   to replicate the results without talking to the original author. Id. at ¶2.g.
24                   But here, there is zero evidence that Braynard’s survey was conducted in
25   accordance with accepted survey principles.                   Upon the current record, Braynard’s
26   methods (whatever they may have been) have not been tested, have not been subjected to
27   peer review or publication, have an unknown potential error rate, and have not been
28   established as accepted within the relevant scientific community. Therefore, Briggs’s

     {00526210.1 }                                           -5-
         Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 7 of 18



 1   report, which relies upon the Braynard survey, cannot withstand any scrutiny under
 2   Daubert. See Cooper, 510 F.3d at 880.
 3                   Briggs’s report is riddled with analytical gaps. A second major problem with
 4   Briggs’s testimony is that his report is riddled with analytical gaps. The survey upon
 5   which his analysis rests has numerous methodological flaws that Briggs fails to correct,
 6   as explained by Dr. Stephen Ansolabehere in the Response Report of Report of Stephen
 7   Ansolabehere. See Exh. 1 to Proposed Intervenor-Defendant’s Response to Plaintiffs’
 8   Motion for Relief (“Ansolabehere Resp. Rep.”), Doc. 37-1. 4 First, the survey upon which
 9   allowed individuals other than the survey “target,” the individual whose ballots were
10   marked as unreturned, to answer survey questions. See Ansolabehere Resp. Rep. at ¶¶ 41-
11   47. This error contaminates the data and along with other errors is “of sufficient
12   magnitude and severity as to make the estimates completely unreliable and
13   uninformative.” Id. at ¶ 62. Briggs fails to correct or account for this issue.
14                   Second, Braynard’s survey had an unacceptably low response rate. Id. at ¶¶ 33-
15   40. Braynard was only able to reach 0.4% of the individuals he sought to interview. Id.
16   at ¶ 37. Put another way, 99.6% of the individuals targeted by the survey did not respond.
17   This is not an acceptable response rate, either in the academic field of survey methodology
18   or in the litigation context. Id. at ¶¶ 38-39. Further compounding this issue, without
19   information about the target population or the responding population, it is impossible to
20   know whether the responding population is representative and therefore whether there is
21   any scientific value to the survey. Id. at ¶ 40. Briggs fails to account for this flaw.
22                   Third, Briggs’s report fails to account for unremarkable reasons, such as late
23   arriving ballots, missing or mismatched signature rejections, or spoiled or voided ballots,
24   for why returned absentee ballots might not be recorded or counted. See Ansolabehere
25   Resp. Rep. at ¶¶ 27-30. The failure to grapple with these obvious alternative causes
26   renders Briggs’s analysis unreliable. United States v. Artero, 121 F.3d 1256, 1262 (9th
27
28   4
         A true and correct copy of Ansolabehere’s Report is attached hereto as “Exhibit 9.”
     {00526210.1 }                                     -6-
         Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 8 of 18



 1   Cir. 1997 (quoting People Who Care v. Rockford Board of Education, 111 F.3d 528, 537–
 2   538 (7th Cir. 1997)).
 3                   Briggs only further confirms the unreliability of his work in his Response Report,
 4   filed as Exhibit 3 to Plaintiffs’ Reply to Defendant’s Response in Opposition to Plaintiff’s
 5   Motion for Relief (“Briggs Resp. Rep.”), Doc. 44-1. 5 For example, Briggs addresses
 6   response rate, but Briggs only provides the (non-responsive) response that if there had
 7   been double the response rate, then the prediction interval would shrink, and “we become
 8   more confident.” Briggs Resp. Rep. at 2. Briggs never explains how he has accounted
 9   for the extremely low response rate in his analysis; he just says it is not a problem. But
10   “[n]othing in either Daubert or the Federal Rules of Evidence requires a district court to
11   admit opinion evidence that is connected to existing data only by the ipse dixit of the
12   expert.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997). Rather, “[a] court may
13   conclude that there is simply too great an analytical gap between the data and the opinion
14   proffered.” Id.
15                                 b.     Briggs’s testimony is otherwise unhelpful.
16                   Briggs’s report is not relevant to the question presented to the Court regarding the
17   validity of the outcome of the election. Setting aside the problems with the data, Briggs
18   does not opine regarding whether any particular alleged error resulted in a ballot for Biden
19   that should have gone for Trump or how any error would or even could have changed the
20   outcome of the election. His report should therefore be discarded for lack of relevance.
21   See Fed. R. Evid. 702(a).
22                          2.     Brian Teasley
23
                     Plaintiffs offer a declaration by Brian Teasley and seek to have Teasley offer
24
     opinions on whether there are “abnormal patterns” of voting data favoring Biden in
25
26
     5
       Plaintiffs filed Briggs’s Response Report after the deadline for expert disclosures on
27   December 5, 2020. They have not provided any indication that they intend for the
     response report to be affirmative evidence. The report is untimely and should not be
28   considered within the Plaintiffs’ affirmative disclosures.
     {00526210.1 }                                        -7-
         Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 9 of 18



 1   counties that used Dominion Voting Systems machines, based on publicly available data
 2   on the 2020 presidential election. See Compl. Exh. 4, at ¶¶ 7, 16, Doc. 1-3. 6 Teasley’s
 3   opinions should be excluded because they provide only a cursory explanation of his
 4   credentials, lacks foundation, and reflect serious errors in its methodology.
 5                                 a.     Teasley is not qualified as an expert.
 6                   Teasley is a businessman who lacks the qualifications needed to offer expert
 7   opinion testimony on the impact, if any, on Arizona’s 2020 presidential election from the
 8   use of certain voting machines. Teasley states that he holds a Bachelor of Science degree
 9   in Mathematics and a Master of Science degree in Statistics, he has conducted statistical
10   analyses for various companies, and that he spent 15 days studying publicly available data
11   on the 2020 presidential election. Compl. Exh. 4, at ¶¶ 3-5, Doc. 1-3. However, he does
12   not further describe his education, experience, or other credentials or explain how his
13   prior work is similar to or relates to, if at all, the work he performed in this matter. He
14   does not appear to have any experience with Arizona elections or analyzing Arizona
15   election data, nor with statistical methods appropriate for analyzing election data, or such
16   specialized topics as detection of voting anomalies or county pairings based on census
17   variables. His professional background appears to be in online marketing optimization.
18   This is patently insufficient to offer opinions on so important a topic as whether there are
19   “abnormal results” caused by Dominion voting machines and that “[s]ome external force
20   caused this anomaly” and swayed the results in Arizona’s elections. Id. at ¶¶ 7, 9, 10.
21   Courts routinely find that experts with such limited experience and knowledge in the
22   particular field at issue are “glaringly inadequate.” See Jinro Am. Inc., 266 F.3d at 1005.
23                                 b.     Teasley’s report lacks foundation and is unreliable.
24                   Even if the Court finds Teasley qualified, his declaration lacks any foundation and
25   is otherwise unreliable. Expert Dr. Jonathan Rodden, a Stanford professor who has
26
     6
       Plaintiffs filed Teasley’s Rebuttal Report after the deadline for expert disclosures on
27   December 5, 2020. They have not provided any indication that they intend for the rebuttal
     report to be affirmative evidence. The report is untimely and should not be considered
28   within the Plaintiffs’ affirmative disclosures.
     {00526210.1 }                                        -8-
         Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 10 of 18



 1   published and testified regarding statistical methods to access political geography,
 2   balloting, and representation, among other topics, explains in his Report, filed as Exhibit
 3   2 to Proposed Intervenor-Defendant’s Response to Plaintiffs’ Motion for Relief (“Rodden
 4   Rep.”), Doc. 37-2, 7 that Teasley’s report fails to comport with applicable standards in the
 5   field, and the design and analyses Teasley offers are flawed. Id. at 6.
 6                   First, Teasley “posits a causal relationship, whereby certain types of machines are
 7   responsible for boosting the Democratic vote share,” but neither the data nor the research
 8   nor the design nor the analysis are adequately explained. Rodden Rep. at 6, Doc. 37-2.
 9   For example, the report refers to a Chi-Squared Automatic Interaction Detection
10   approach, but fails to provide any details about “the analysis or the dataset, and provides
11   no output.” Id. at 7.
12                   Rodden explains that Teasley’s failure to provide details about the method of his
13   analysis and the data he purports to have analyzed is a far departure from the standard
14   techniques used in the field of election data analysis. Specifically, Teasley’s approach
            is not a standard technique used in the analysis of election data, and the
15
            author provides no explanation of why this unusual approach was selected.
16          The author presents a scatterplot that seems to be based on a prediction from
            some kind of statistical model, but the author does not explain anything about
17          the model. The author goes on to mention, in a single sentence, some type
18          of matching analysis. The author provides no details about how the matching
            analysis was set up, which variables were used, whether the analysis relied
19          on within-state or cross-state variation, and crucially, whether or not it was
            possible to achieve adequate balance on all of the selected matching
20
            variables.
21   Rodden Rep. at 7-8.
22                   Teasley’s failure to explain how he went about reaching his conclusions and to
23   point to any accepted scientific method within the election data field warrants exclusion
24   of his opinion for lack of foundation and unreliability. Cabrera v. Cordis Corp., 134 F.3d
25   1418, 1422 (9th Cir. 1998) (affirming exclusion where there was no explanation how
26   expert “went about reaching his conclusions” and not employed accepted methodologies).
27
28   7
         A true and correct copy of Rodden’s Report is attached hereto as “Exhibit 10.”
     {00526210.1 }                                        -9-
         Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 11 of 18



 1                   Indeed, because Teasley fails to provide any details whatsoever about the analysis
 2   he purports to have conducted, “it is not possible to reconstruct the analysis.” Rodden
 3   Rep. at 8. This is yet another reason to exclude his opinion. Cooper, 510 F.3d at 880.
 4                   Plaintiffs now offer another report from Teasley (this time belatedly served nine
 5   hours after the court-ordered deadline for expert disclosures), in which he for the first
 6   time purports to provide the “results of the analysis” as Exhibit 4 to Plaintiffs’ Reply to
 7   Defendant’s Response in Opposition to Plaintiff’s Motion for Relief, (“Teasley Rebuttal
 8   Rep.”), Doc. 44-1. 8 The results consist of two pages in an Appendix. Id. at 3-4.
 9                   But these so-called “results” are facially deficient. Teasley provides none of the
10   basic data and information required to validate his assumptions—he doesn’t disclose what
11   counties he studied, what data he used, or how he determined those results were
12   exceptionally high. Indeed, Teasley has not included any details to back up his most
13   central conclusions (like the estimated number of votes affected in Arizona, Teasley Rep.,
14   at ¶ 16, or the estimated percentages of affected votes in Maricopa, AZ or nationally, id.
15   at ¶ 15). Nor has Teasley provided any clarification about how he reached any numerical
16   results. The Appendix simply raises more questions. What dataset did Teasley analyze?
17   How did he match counties? What does “Other Dominion Voting Systems” refer to and
18   what are the numbers in the table he provides? Teasley’s complete failure to explain his
19   methodology or provide sufficient data to ascertain his work’s reliability precludes its
20   admission. Cooper, 510 F.3d at 880.
21                   Furthermore, as Rodden explains, Teasley’s methodology, such as it is, wholly
22   lacks reliability. For example, Teasley’s report suffers from an obvious causal inference
23   problem. As shown in Rodden’s report, “Dominion software was most prominently in
24   use in 2020 in states that were already relatively Democratic in 2016.” Rodden Rep. at
25   11. Accordingly, “If extremely Democratic counties in states like those in New England
26
     8
       Plaintiffs filed Teasley’s Rebuttal Report after the deadline for expert disclosures on
27   December 5, 2020. They have not provided any indication that they intend for the rebuttal
     report to be affirmative evidence. The report is untimely and should not be considered
28   within the Plaintiffs’ affirmative disclosures.
     {00526210.1 }                                       -10-
         Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 12 of 18



 1   adopted a certain software in the past, and one examined a contemporary correlation
 2   between voting behavior and the use of that technology, that correlation could not
 3   plausibly be interpreted as evidence that the technology caused the voting outcomes . . .
 4   .” Id. at 11-12. Teasley’s failure to employ the standard practices in the applicable social
 5   science field and reliance upon a false causal inference nullify the value of his opinion
 6   and demonstrate its lack of reliability. As such, the Court should not admit his testimony.
 7                          3.     Russell James Ramsland, Jr.
 8
                     Russell James Ramsland, Jr. offers opinions that the use of certain voting machines
 9
     influenced the outcome of the 2020 presidential election in Arizona and specifically
10
     opines that 100,724 votes must be thrown out. See Ramsland Decl., Compl. Exh. 17 at
11
     ¶ 14, Doc. 1-9. Ramsland’s report should be excluded because Ramsland is not qualified
12
     as an expert and fails to disclose the information relied on and the methodology he (or
13
     others) utilized to reach his conclusions. His opinions are not reliable.
14
                     First, Ramsland is neither a statistician nor a computer scientist. Rather, he is a
15
     businessman who lacks the qualifications necessary to offer expert opinion testimony on
16
     the impact, if any, on the 2020 presidential election from the use of certain voting
17
     machines. See id. at ¶¶ 1-2. In his declaration, Ramsland admits his lack of relevant
18
     knowledge, education, and experience, stating that he “relied on [his employer’s] experts
19
     and resources,” noting that his employer “provides a range of security services” and
20
     employs a “wide variety of cyber and cyber forensic analysts.” Id. at ¶ 2. However,
21
     Ramsland does not disclose who these unidentified “experts” are, which of them were
22
     utilized, the sources of data they relied upon, the manner in which they performed
23
     whatever work they did, and in what way Ramsland, in turn, relied on them. 9
24
25
26   9
       Plaintiffs’ disclosures state that “Mr. Ramsland’s CV is attached hereto as Ex. 3.”
     Exhibit 3 provided by Plaintiffs contains unidentified materials. One page states “Source
27   1” and another states “Source 4” at the top of the page. It is unclear if any of the pages
     are Ramsland’s CV. Attached hereto please find a copy of this document, marked as
28   “Exhibit 4.”
     {00526210.1 }                                       -11-
      Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 13 of 18



 1                   Instead, Ramsland parrots analyses from other unidentified individuals who he
 2   claims possess expertise that he does not. This alone is more than sufficient to exclude
 3   his report. See Clear-View Techs., Inc. v. Rasnick, No. 13-CV-02744-BLF, 2015 WL
 4   3509384, at *5 (N.D. Cal. June 3, 2015) (“It is axiomatic that an expert, ‘however well
 5   credentialed, is not permitted to be the mouthpiece of a scientist in a different
 6   specialty.’”).
 7                   Even if Ramsland were qualified (and he is not), his report is inadmissible because
 8   it fails to disclose the data or methodology that he (or others) used, as well as the bases
 9   for his (or other’s) analyses and conclusions. Hermanek, 289 F.3d at 1094 (“the court
10   must assure that the methods are adequately explained”). Indeed, Ramsland’s report does
11   not disclose his data sources, the statistical analyses conducted, margins of error, or
12   virtually anything that might suggest serious scholarly or expert analysis. 10
13                   Furthermore, to the extent any methodology can be discerned from the scant
14   information in his report, that methodology is unreliable and lacking in foundation, and
15   his proffered opinions are therefore inadmissible. See Fed. R. Evid. 702. For example,
16   Ramsland points to high voter turn-out in certain areas as a “red flag” indicative of
17   election fraud. Ramsland Decl., at ¶ 13. But as Rodden points out, Ramsland’s report
18   fails to offer any explanation or citation to academic literature to suggest that turnout
19   above 80% is somehow suspicious. Quite to the contrary, turnout in Arizona and in the
20   counties Ramsland identifies in 2020 are consistent with turnout in prior election cycles
21   over the past two decades. See Rodden Rep. at 17, Doc. 37-2. Likewise, Ramsland points
22   to what he calls an improbable or impossible “spike in processed votes.” Ramsland Dec.,
23   at ¶ 16. However, he fails to explain why the processing of votes is impossible or why
24   the timing of data releases is at all probative of election fraud. See Rodden Rep. at 19.
25
26   10
        Ramsland also devotes half of his report to unsubstantiated claims about Antrim
     County, Michigan and Dallas County, Texas that have no bearing on the administration
27   of Arizona’s elections. Ramsland’s suggestion that similar issues could or might occur
     in Arizona are nothing more than rank speculation. Ollier v. Sweetwater Union High Sch.
28   Dist., 768 F.3d 843, 861 (9th Cir. 2014) (“speculative testimony is inherently unreliable”).
     {00526210.1 }                                       -12-
      Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 14 of 18



 1                   Ramsland’s failure to provide or even describe the methodology underlying his
 2   opinions as well as the lack of reliability in the methodology that can be ascertained from
 3   his report mandate exclusion of Ramsland’s testimony. 11
 4                         4.     “Spider”
 5
                     Plaintiffs have disclosed two reports, Exhibit 12 to their Complaint and a new
 6
     exhibit attached to their disclosures as Exhibit 4, for an individual whose name is redacted
 7
     but referred to by Plaintiffs as “Spider.” See Compl. Exh. 12, Doc. 1-5 (“Spider Decl.
 8
     A”); see Exh. 5, Exhibit 4 to Plaintiffs’ Witness Disclosures (“Spider Decl. B”). Spider
 9
     claims to be an “electronic intelligence analyst . . . with experience gathering SAM missile
10
     system electronic intelligence” and “extensive experience as a white hat hacker used by
11
     some of the top election specialists in the world.” See Exh. 5, ¶ 2. Other than claiming
12
     to work for “top election specialists,” Spider does not disclose whether s/he has any
13
     experience with election administration or the companies, software, and machines used
14
     by states to conduct elections. Because Spider is not named, it is impossible to verify or
15
     even research what Spider’s credentials may be. On the record before the Court, Spider
16
     cannot qualify as an expert given his/her lack of relevant education, training, experience,
17
     knowledge, and skill. See Jinro Am. Inc., 266 F.3d at 1006.
18
                     Spider’s declarations should also be disregarded because they rely on nothing more
19
     than speculation and s/he uses no discernable methodology in reaching his/her
20
     conclusions. Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 861 (9th Cir.
21
     2014) (“speculative testimony is inherently unreliable”). Following a dizzying array of
22
     screenshots, Spider comes to the conclusion that “Dominion Voter Systems and Edison
23
24   11
        In plain contravention of the Court’s order requiring that “Plaintiffs shall provide full
25   and complete witness disclosures by Saturday, December 5, 2020, at 12:00 PM,”
     Plaintiffs’ untimely filed a new and previously undisclosed report of Russell J. Ramsland,
26   Jr., as an exhibit to their reply brief. See Exh. 5 to Plaintiffs’ Reply to Defendant’s
     Response in Opposition to Plaintiff’s Motion for Relief, Doc. 44-1. All expert reports not
27   timely served should not be considered. See Fed. R. Civ. P. 37(c)(1). In any event, the
     untimely report only multiplies the gaps in Ramsland’s methodology, by inserting
28   additional unfounded analysis and unexplained extrapolations.
     {00526210.1 }                                       -13-
      Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 15 of 18



 1   Research” were “accessible” and “certainly compromised by rogue actors,” such as Iran
 2   and China, and that Dominion and Edison Research “intentionally provided access to
 3   their infrastructure in order to monitor and manipulate elections, including the most recent
 4   one in 2020.” Spider. Decl. A, at ¶ 21, Doc. 1-5. Spider’s second declaration (which
 5   actually appears to contain multiple declarations) does nothing more: providing a hodge-
 6   podge of IP addresses allegedly showing that “SSL certificates” for Dominion were
 7   connected to foreign systems; including purported screenshots from a site called
 8   “offshoreleaks.icij.org”; averring that Smartmatic’s website is in the Philippines; and
 9   including additional screenshots. Exh. 5, Spider Decl. B.
10                   Spider appears to have applied no methodology other than a series of online and
11   other searches in reaching a conclusion that rests entirely on speculation. Cooper, 510
12   F.3d at 880. Spider’s declarations should not be considered.
13                          5.     Matthew Bromberg
14
                     Plaintiffs offer a declaration by Matthew Bromberg who purports to offer opinions
15
     about statistical anomalies allegedly supportive of voter fraud. Compl. Exh. 19, Doc. 1-
16
     10 (“Bromberg Decl.”).
17
                     To the extent Bromberg’s declaration refers to other states and cities outside of the
18
     state of Arizona, Plaintiffs have not established the relevance of this information (and
19
     cannot do so) to questions presented in this case regarding Arizona’s electoral system.
20
     Bromberg’s opinions about other locations is therefore unhelpful to the trier of fact.
21
     “Irrelevant evidence is not admissible.” Fed. R. Evid. 401.
22
                     The sole contention Bromberg raises concerning Arizona is that some sort of data
23
     supports the idea that vote switching occurred in Maricopa, AZ. See Bromberg Decl.,
24
     ¶ 7. Bromberg points to voting precincts in Maricopa County with relatively few voters
25
     and suggests that those precincts were more susceptible to voter fraud. But as Professor
26
     Michael C. Herron explains in his expert report, Bromberg’s declaration is unreliable and
27
28

     {00526210.1 }                                        -14-
      Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 16 of 18



 1   lacks foundation. See Exh. 3 to Proposed Intervenor-Defendant’s Response to Plaintiffs’
 2   Motion for Relief, Doc. 37-3 (“Herron Rep.”). 12
 3                   First, Bromberg’s theory is novel and untested and “does not appear in the
 4   literature on voter fraud,” and lacks any evidentiary basis from Bromberg’s declaration.
 5   See Herron Rep., at 2. Second, Bromberg’s opinion rests on the faulty assumption that
 6   Maricopa voters were restricted to certain precincts. That assumption is untrue because,
 7   as explained by Herron, every “eligible voter in Maricopa County could use any of the
 8   county’s 175 centers to cast an in-person ballot,” such that voters “were not restricted to
 9   voting in the polling places associated with their precincts.” See id. Accordingly
10   Bromberg’s theory is baseless and unreliable and should be excluded. See Jinro Am. Inc.,
11   266 F.3d at 1006.
12                          6.     Phillip Waldron
13
                     Plaintiffs list Col. Phillip Waldron as an expert but fail to identify or describe his
14
     testimony. Instead, they simply attach what appears to be Waldron’s CV and a document
15
     titled “Arizona State Legislature Holds Public Hearing on 2020 Election.mp4.” See Exh.
16
     6, Waldron CV; Exh. 7, Arizona State Legislature Public Hearing mp4, It is possible
17
     that Exhibit 6 is a transcript of a public hearing. But the text on the page begins without
18
     any identification of a speaker, location, or date. See Exh. 6, at 1.
19
                     Plaintiffs’ failure to identify Waldron’s proposed testimony alone requires
20
     exclusion.            “Bald conclusions, brief statements of ultimate conclusions with no
21
     explanation of the basis and reasons therefore, or reports omitting a statement of how the
22
     facts support the conclusions do not satisfy Rule 26(a)(2)(B).” Izzo v. Wal-Mart Stores,
23
     Inc., No. 2:15-CV-01142-JAD-NJK, 2016 WL 593532, at *2 (D. Nev. Feb. 11, 2016)
24
     (citations omitted). Exclusion of expert testimony “is an appropriate remedy for failing
25
     to fulfill the required disclosure requirements of Rule 26(a).” Yeti by Molly, Ltd. v.
26
     Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001).
27
28   12
          A true and correct copy of Herron’s Report is attached hereto as “Exhibit 11.”
     {00526210.1 }                                        -15-
      Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 17 of 18



 1                   But even on its own terms, the disclosure makes it pure guesswork what Plaintiffs
 2   intend to offer Waldron to testify about and therefore impossible to access Waldron’s
 3   qualifications and the reliability of his expert testimony. On the record before the Court,
 4   Waldron cannot qualify as an expert in anything. See Jinro Am. Inc., 266 F.3d at 1006.
 5                   B.     Plaintiffs’ Export Reports Should be Excluded for Failure to Comply
                            with Federal Rule of Procedure 26(a)(2)(B).
 6
 7                   Under Rule 26(a)(2) of the Federal Rules of Civil Procedure, parties are required
 8   to make certain disclosures relating to expert testimony and reports. First, parties are
 9   required to disclose “the identity of any witness it may use at trial” to present expert
10   evidence. Fed. R. Civ. P. 26(a)(2)(A). The expert must provide a report containing “(i)
11   a complete statement of all opinions the witness will express and the basis and reasons
12   for them; (ii) the facts or data considered by the witness in forming them; (iii) any exhibits
13   that will be used to summarize or support them; (iv) the witness’s qualifications, including
14   a list of all publications authored in the previous 10 years; (v) a list of all other cases in
15   which, during the previous 4 years, the witness testified as an expert at trial or by
16   deposition; and (vi) a statement of the compensation to be paid for the study and testimony
17   in the case.” Fed. R. Civ. P. 26(a)(2)(B). “Rule 37(c)(1) gives teeth to these requirements
18   by forbidding the use at trial of any information required to be disclosed by Rule 26(a)
19   that is not properly disclosed.” Yeti, 259 F.3d at 1106.
20                   Here, Plaintiffs’ expert disclosures related to their six so-called experts failed to
21   comply with the requirements of Federal Rule 26 and should therefore be excluded under
22   Rule 37(c)(1). “Bald conclusions, brief statements of ultimate conclusions with no
23   explanation of the basis and reasons therefore, or reports omitting a statement of how the
24   facts support the conclusions do not satisfy Rule 26(a)(2)(B).” Izzo, 2016 WL 593532,
25
26
27
28

     {00526210.1 }                                        -16-
      Case 2:20-cv-02321-DJH Document 65 Filed 12/07/20 Page 18 of 18



 1   at *2. 13 Exclusion is the only appropriate remedy here Ferreira v. Arpaio, No. CV-15-
 2   01845-PHX-JAT, 2017 WL 5496135, at *1 (D. Ariz. Nov. 16, 2017) (citations omitted). 14
 3   III.            CONCLUSION
 4                   Plaintiffs’ proposed expert testimony and reports are based on anonymous affiants,
 5   facially unqualified so-called experts, and an implausible claimed conspiracy
 6   unsupported by reliable methods. Plaintiffs’ disclosures also flunk every requirement of
 7   Rule 26(a)(2) of the Federal Rules of Civil Procedure. For the reasons stated herein, the
 8   Court should exclude the testimony and reports of Plaintiffs’ six experts.
 9                   Respectfully submitted this 7th day of December, 2020.
10
11                                                     COPPERSMITH BROCKELMAN PLC
                                                       By s/ Roopali H. Desai
12                                                           Roopali H. Desai
13                                                           D. Andrew Gaona
                                                             Kristen Yost
14                                                     SUSMAN GODFREY L.L.P.
15                                                          Justin A. Nelson
                                                            Stephen E. Morrissey
16                                                          Stephen Shackelford
17                                                          Davida Brook

18                                                     Attorneys for Defendant Arizona Secretary of
                                                       State Katie Hobbs
19
20
21
22
23
     13
        Furthermore, to the extent Plaintiffs purport to untimely re-designate any expert witness
24   as a fact witness, Defendant objects to the improper disclosure. Fed. R. Civ. P.
     26(a)(2)(b), 37(c)(1). Moreover, the six witnesses lack of personal knowledge about
25   voting in Arizona. See Fed. R. Evid. 602. Their testimony should also be excluded as
26   prejudicial, misleading, and a waste of time. See Fed. R. Evid. 403.
     14
        Under L.R.Civ. 7.2(l), counsel certifies that Defendant met and conferred with
27   Plaintiffs in good faith on December 7, 2020, in an effort to resolve these issues; the
     parties were unable to resolve the dispute. During the conference, Defendant gave notice
28   of her intent to file this Motion.
     {00526210.1 }                                       -17-
